

Exhibit 10.1


FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Fifth Amendment”), dated as of September 17, 2018 among American Airlines,
Inc., a Delaware corporation (the “Borrower”), American Airlines Group Inc., a
Delaware corporation (the “Parent” or the “Guarantor”), the lenders party hereto
and Citibank N.A. (“Citi”), as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of October 26, 2015, as further
amended by that certain Second Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of September 22, 2016, as further amended by that
certain Third Amendment to Amended and Restated Credit and Guaranty Agreement,
dated as of June 14, 2017, as further amended by that certain Fourth Amendment
to Amended and Restated Credit and Guaranty Agreement, dated as of August 21,
2017, and as further amended, amended and restated, supplemented or otherwise
modified to but not including the Fifth Amendment Effective Date (as defined
below), the “Credit Agreement”);
WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Borrower may
request the establishment of one or more Incremental Term Loan Commitments,
subject to and on the terms and conditions provided therein;
WHEREAS, the Borrower hereby notifies the Administrative Agent of its request
for Incremental Term Loan Commitments (the “2018 Incremental Term Loan
Commitment”) for $500,000,000 of Incremental Term Loans (the “2018 Incremental
Term Loans”) to be made available by the 2018 Incremental Term Loan Lender (as
defined below) with respect to such 2018 Incremental Term Loans in the amount
specified therefor on Schedule 1 hereto and requests that the Administrative
Agent waive any applicable notice period otherwise required by Section
2.27(a)(i) of the Credit Agreement;
WHEREAS, the 2018 Incremental Term Loan Lender (as defined below) is willing to
provide the 2018 Incremental Term Loan Commitment in the amount set forth
opposite its name in Schedule 1 hereto, subject to and on the terms and
conditions set forth herein and in the Credit Agreement;
WHEREAS, the Borrower wishes to (a) incur the 2018 Incremental Term Loans and
(b) make certain amendments to the Credit Agreement to provide for the
incurrence of the 2018 Incremental Term Loans; and




--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Credit Agreement Amendments. Effective as of the Fifth Amendment
Effective Date (as defined below):
(a)    The Credit Agreement is hereby amended as follows:
(ii)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
“2018 Incremental Term Loan Commitment” shall mean the Term Loan Commitment of
the 2018 Incremental Term Loan Lender to make the 2018 Incremental Term Loans.
“2018 Incremental Term Loan Commitment Schedule” shall mean the schedule of 2018
Incremental Term Loan Commitments of the 2018 Incremental Term Lender provided
to the Borrower on the Fifth Amendment Effective Date by the Administrative
Agent pursuant to the Fifth Amendment.
“2018 Incremental Term Loan Lender” means JPMORGAN CHASE BANK, N.A.
“2018 Incremental Term Loans” shall be the Term Loans incurred pursuant to the
Fifth Amendment.
“Fifth Amendment” shall mean the Fifth Amendment to Amended and Restated Credit
and Guaranty Agreement, dated as of September 17, 2018, by and among Parent, the
Borrower, the Administrative Agent, the 2018 Incremental Term Loan Lender and
Citibank N.A., in its capacity as the Administrative Agent.
“Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.
(iii)    The definition of “2017 Replacement Term Loans” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“2017 Replacement Term Loans” shall be the Term Loans incurred pursuant to the
Third Amendment on the Third Amendment Effective date and after the Fifth
Amendment Effective Date, shall include the 2018 Incremental Term Loans. The
aggregate principal amount of 2017 Replacement Term Loans outstanding
immediately after giving effect to the 2018 Incremental Term Loans incurred and
funded on the Fifth Amendment Effective Date is $1,227,500,000.00.




--------------------------------------------------------------------------------




(iv)    The definition of “Class” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following sentence at the end of
such definition:
For the avoidance of doubt, on and after the Fifth Amendment Effective Date, the
2018 Incremental Term Loans shall be considered part of the same Class as the
2017 Replacement Term Loans.
(v)    The definition of “Term Loan Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, (i) in the case of the 2017 Replacement Term Loans
issued on the Third Amendment Effective Date, in an aggregate principal amount
not to exceed the amount set forth under the heading “2017 Replacement Term Loan
Commitment” opposite its name in the 2017 Replacement Term Loan Commitment
Schedule or in the Assignment and Acceptance pursuant to which such Term Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof and (ii) in the case of the 2018 Incremental Term Loans, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2018 Incremental Term Loan Commitment” opposite its name in the 2018
Incremental Term Loan Commitment Schedule or in the Assignment and Acceptance
pursuant to which such Term Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The aggregate amount of
the 2017 Replacement Term Loan Commitments as of the Third Amendment Effective
Date was $735,000,000. The aggregate amount of the 2018 Incremental Term Loan
Commitments as of the Fifth Amendment Effective Date is $500,000,000.
(vi)    Section 2.01(b) is hereby amended and restated in its entirety as
follows:
Term Loan Commitments. On the Fifth Amendment Effective Date, the 2018
Incremental Term Loan Lender agrees to make to the Borrower the 2018 Incremental
Term Loans denominated in Dollars in an aggregate principal amount equal to the
2018 Incremental Term Loan Lender’s Incremental Term Loan Commitment in
accordance with the terms and conditions of the Fifth Amendment.
(vii)    Section 2.10(b) is hereby amended and restated in its entirety as
follows:
The principal amounts of the 2017 Replacement Term Loans shall be repaid in
consecutive annual installments (each, an “Installment”) as follows on each
anniversary of the Closing Date occurring prior to the Term Loan Maturity Date
with respect to such 2017 Replacement Term Loans:




--------------------------------------------------------------------------------




Date
Amount
Each October 10, prior to October 10, 2018.
$7,500,000.00
Each October 10 prior to the Term Loan Maturity Date, beginning with October 10,
2018.
$12,654,639.18

Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection with any mandatory or voluntary prepayments of the 2017 Replacement
Term Loans in accordance with Sections 2.12 and 2.13, as applicable, and (2) the
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the applicable Term Loan
Termination Date.
(viii)    Section 2.13(d) is hereby amended by replacing “Third Amendment
Effective Date” where it appears with “Fifth Amendment Effective Date”.
Notwithstanding anything in this Fifth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.27(a) of the Credit Agreement in connection with the establishment of
the 2018 Incremental Term Loan Commitment.
SECTION TWO - Titles and Roles. The parties hereto agree that, as of the Fifth
Amendment Effective Date and in connection with the Fifth Amendment:
(a)JPMCB, Citi, Barclays, CS, DBSI, GS, ICBC, ML, MS, BNP Securities, CA-CIB,
Standard, SMBC, US Bank and TCB (each as defined in the Engagement Letter dated
September 4, 2018, by and between, inter alios, the Borrower and the Lead
Arrangers (as defined below) (the “Engagement Letter”)) and any permitted
assignees under the Engagement Letter, shall be designated as, and perform the
roles associated with, a lead arranger and bookrunner (in such capacity,
collectively, the “Lead Arrangers”).
For the avoidance of doubt, the provisions of Section 10.04 of the Credit
Agreement shall apply to, and inure to the benefit of, each Lead Arranger in
connection with their respective roles hereunder.
SECTION THREE - Conditions to Effectiveness. The provisions of Section One of
this Fifth Amendment shall become effective on the date (the “Fifth Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:
(a)    The Borrower, the Guarantor, the Administrative Agent and the 2018
Incremental Term Loan Lender shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered the same to Milbank,
Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005, attention:
Joshua Forman;




--------------------------------------------------------------------------------




(b)    all reasonable invoiced out-of-pocket expenses incurred by the Lenders
and the Administrative Agent pursuant to Section 10.04 of the Credit Agreement
or the Engagement Letter (including the reasonable and documented fees, charges
and disbursements of counsel) and all accrued and unpaid fees, owing and payable
(including any fees agreed to in connection with this Fifth Amendment) shall
have been paid to the extent invoiced at least two (2) Business Days prior to
the Fifth Amendment Effective Date (or such shorter period as may be agreed by
the Borrower);
(c)    the Administrative Agent shall have received an Officer’s Certificate
certifying as to the Collateral Coverage Ratio and Liquidity in accordance with
Section 2.27(b)(iii) and 4.02(d) of the Credit Agreement;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for the Borrower and the Guarantor
addressed to the Administrative Agent and the 2018 Incremental Term Loan Lenders
party hereto, and dated the Fifth Amendment Effective Date;
(e)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Fifth Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Fifth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (e)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Fifth Amendment and (iv) attaching a certificate of good standing for the
Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(f)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality; and provided, further,
that for purposes of this Section 3(f), the representations and warranties
contained in Sections 3.04(a) and 3.05(a) of the Credit Agreement shall be
deemed to refer to the audited consolidated financial statements of Parent and
its Subsidiaries for the fiscal year ended December 31, 2017, included in
Parent’s Annual Report on Form 10-K for 2017 (as amended) and the unaudited
consolidated




--------------------------------------------------------------------------------




financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2018 and June 30, 2018, Annual Report on Form 10-K for 2017 and
Quarterly Reports on Form 10-Q, or Current Reports on Form 8-K that have been
filed after December 31, 2017 by Parent with the SEC) shall be true and correct
in all respects as of the applicable date, before and after giving effect to
this Fifth Amendment and (B) as to the absence of any event occurring and
continuing, or resulting from this Fifth Amendment on, the Fifth Amendment
Effective Date, that constitutes a Default or Event of Default;
(g)    the conditions to the establishment of the 2018 Incremental Term Loan
Commitment pursuant to this Fifth Amendment set forth in Section 2.27(b)(i) and
(ii) of the Credit Agreement shall have been satisfied; and
(h)    the Administrative Agent shall have received a Loan Request delivered in
compliance with Section 2.03(b) of the Credit Agreement not later than 1:00 p.m.
New York City time one (1) Business Day before the Fifth Amendment Effective
Date or such shorter time as the Administrative Agent may agree.
SECTION FOUR - No Default; Representations and Warranties. In order to induce
the 2018 Incremental Term Loan Lenders and the Administrative Agent to enter
into this Fifth Amendment, the Borrower represents and warrants to the 2018
Incremental Term Loan Lender and the Administrative Agent that, on and as of the
date hereof after giving effect to this Fifth Amendment, (i) no Default or Event
of Default has occurred and is continuing or would result from giving effect to
this Fifth Amendment and (ii) the representations and warranties contained in
the Credit Agreement and the other Loan Documents (other than representations
and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the
Credit Agreement) are true and correct in all material respects on and as of the
date hereof with the same effect as if made on and as of the date hereof or, in
the case of any representations and warranties that expressly relate to an
earlier date, as though made as of such date; provided, that any representation
or warranty that is qualified by materiality (it being understood that any
representation or warranty that excludes circumstances that would not result in
a “Material Adverse Change” or “Material Adverse Effect” shall not be considered
(for purposes of this proviso) to be qualified by materiality; and provided,
further, that for purposes of this Section 4, the representations and warranties
contained in Sections 3.04(a) and 3.05(a) of the Credit Agreement shall be
deemed to refer to the audited consolidated financial statements of Parent and
its Subsidiaries for the fiscal year ended December 31, 2017, included in
Parent’s Annual Report on Form 10-K for 2017 (as amended) and the unaudited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
quarters ended March 31, 2018 and June 30, 2018, Annual Report on Form 10-K for
2017 and Quarterly Reports on Form 10-Q, or Current Reports on Form 8-K that
have been filed after December 31, 2017 by Parent with the SEC) shall be true
and correct in all respects as of the applicable date, before and after giving
effect to this Fifth Amendment.
SECTION FIVE - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are, and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents




--------------------------------------------------------------------------------




shall include, without limitation, all obligations of the Borrower with respect
to the 2018 Incremental Term Loans (after giving effect to this Fifth Amendment)
and all obligations of the Guarantor with respect to the guarantee of such
obligations, respectively, and (ii) reaffirm the grant of Liens on the
Collateral to secure the Obligations (including the Obligations under the 2018
Incremental Term Loans incurred pursuant to this Fifth Amendment) pursuant to
the Collateral Documents.
SECTION SIX - Reference to and Effect on the Credit Agreement. On and after the
Fifth Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Fifth Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Fifth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Fifth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Fifth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION SEVEN - Execution in Counterparts. This Fifth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Fifth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Fifth Amendment.
SECTION EIGHT - Governing Law. THIS FIFTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION NINE - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Fifth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Term Loan Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By:    /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By:     /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer




[Fifth Amendment to Amended and Restated Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




CITIBANK N.A.,
as Administrative Agent
By:     /s/ Matthew Burke    
Name: Matthew Burke
Title: Managing Director and Vice President


[Fifth Amendment to Amended and Restated Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as 2018 Incremental Term Loan Lender
By:     /s/ Cristina Caviness    
Name: Cristina Caviness
Title: Vice President








[Fifth Amendment to Amended and Restated Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





Schedule 1
2018 Incremental Term Loan Commitment
Name of Bank
2018 Incremental Term Loan Commitment
JPMorgan Chase Bank, N.A.
$500,000,000.00
Total
$500,000,000.00








